Case: 21-10735     Document: 00516227136         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 7, 2022
                                  No. 21-10735
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Lew S. McGinnis,

                                                           Plaintiff—Appellant,

                                       versus

   Nationwide Life and Annuity Insurance Company; James
   A. Mueller; Agency Services of Arkansas Incorporated,
   doing business as The ASA Group,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-3138


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Plaintiff–Appellant Lew McGinnis filed suit against Defendants–
   Appellees Nationwide, James Mueller, and The ASA Group in the United
   States District Court for the Northern District of Texas based on diversity


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10735        Document: 00516227136             Page: 2      Date Filed: 03/07/2022




                                         No. 21-10735


   jurisdiction. Nationwide moved to dismiss, asserting that the court lacked
   subject matter jurisdiction because McGinnis and Mueller were both citizens
   of Oklahoma. Concluding that McGinnis was unable to adduce sufficient
   evidence demonstrating diverse citizenship, the district court dismissed the
   case. McGinnis timely appealed.
           Following the dismissal, however, McGinnis also filed a nearly
   identical complaint against the same defendants in Texas state court in the
   same county as this case. Nationwide removed that action to the federal
   district court for the Northern District of Texas based on diversity
   jurisdiction. 1 We sought supplemental briefing to address whether this
   appeal was mooted by the pendency of the second action (i.e., the same
   lawsuit pending in the same federal district court division).
           Nationwide has explicitly stated that this appeal is now moot since
   there is no relevant difference between the more recently filed case and this
   case. Given Nationwide’s express admission to the lack of any claimed
   different defenses based upon the timing of the second case compared to the
   first case (such that there would be express judicial estoppel as to the same),
   we agree that this appeal is moot, and therefore, DISMISSED. All pending
   motions are DENIED as moot.




           1
             Nationwide asserted that McGinnis had become a citizen of Texas in the nine
   months between the filing of this action and the filing of the state court action. We take
   judicial notice of the second action filed in state court and its removal to the Northern
   District of Texas. See Taylor v. Charter Med. Corp., 162 F.3d 827, 830–31 (5th Cir. 1998).
   The second action is currently stayed pending the resolution of this appeal. Order,
   McGinnis v. Nationwide Life & Annuity Ins. Co., No. 3:21-CV-1988 (Dkt. No. 33, 1).




                                               2